Citation Nr: 1611260	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  14-03 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals, fracture, odontoid, with degenerative changes in excess of 30 percent.

2.  Entitlement to an initial compensable disability rating for traumatic brain injury (TBI). 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to service connection for a left shoulder disability.  

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for an acquired psychiatric disability.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to December 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011, March 2013, and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the March 2013 rating decision, the RO granted service connection for paresthesia of the left and right upper extremities and separately assigned 20 percent disability ratings, effective February 28, 2013.  In April 2013, the Veteran disagreed with the assigned effective dates.  Specifically, the Veteran indicated that the effective dates of service connection for paresthesia of the left and right upper extremities should be August 27, 2012, the date of his claim.  In the April 2015 rating decision, the RO continued the 20 percent disability ratings for paresthesia of the left and right upper extremities and granted earlier effective dates for service connection, effective August 27, 2012.  As the award satisfies the benefits sought in full, the claims of entitlement to effective dates earlier than February 28, 2013, for the grant of service connection for paresthesia of the left and right upper extremities are no longer before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In the July 2014 rating decision, the RO denied the claims of entitlement to service connection for a right shoulder disability and a right hip disability.  In the Veteran's August 2014 notice of disagreement (NOD), the Veteran indicated that he did not claim entitlement to service connection for a right shoulder disability or a right hip disability; rather, he asserted entitlement to service connection for a left shoulder disability and a left hip disability (which are currently on appeal).  In April 2015, a statement of the case readjudicated the claims of entitlement to service connection for a right shoulder disability and a right hip disability.  In the Veteran's May 2015 substantive appeal (VA form 9), he reasserted the contentions in his NOD.  As such, the Veteran has continuously stated that he did not claim entitlement to service connection for a right shoulder disability or a right hip disability; thus, these claims are not before the Board and will not be discussed further. 

In the July 2014 rating decision, the RO continued a 30 percent disability rating for headaches and denied the claim of entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound.  In August 2014, the Veteran submitted a timely NOD with the July 2014 rating decision.  In response to the notice of disagreement, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose.  As these matters are still being processed, they are not ripe for appellate review and will not be considered by the Board at this time.   

The issues of entitlement to an initial compensable disability rating for TBI; entitlement to service connection for left shoulder, left hip, low back, bilateral hearing loss, tinnitus, and an acquired psychiatric disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 4, 2014, residuals, fracture, odontoid, with degenerative changes were manifested by pain and soreness with forward flexion to 17 degrees.  There was no evidence of favorable ankylosis of the cervical spine, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.

2.  Since June 4, 2014, residuals, fracture, odontoid, with degenerative changes is manifested by unfavorable ankylosis of the entire cervical spine.  There was no evidence of incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest or unfavorable ankylosis of the entire spine. 


CONCLUSIONS OF LAW

1.  Prior to June 4, 2014, the criteria for a rating in excess of 30 percent for residuals, fracture, odontoid, with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  Since June 4, 2014, the criteria for a 40 percent rating, but no more, for residuals, fracture, odontoid, with degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

With respect to the increased rating for residuals, fracture, odontoid, with degenerative changes, the Veteran filed his claim seeking an increased rating in June 2011.  A letter dated in September 2011 satisfied the duty to notify the Veteran.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  In particular, the letter apprised the Veteran of the types of evidence that could substantiate his increased rating claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his service-connected disability and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.

Furthermore, the September 2011 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the September 2011 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), VA and private treatment records.  

The Veteran has been afforded VA examinations in October 2011 and June 2014.  The Board finds that the October 2011 and June 2014 VA examiners thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions that are consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  As such, the Board finds that the October 2011 and June 2014 VA examination reports are adequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Veteran contends that the October 2011 VA examination report is inadequate because the recorded ranges of motion were inconsistent with his actual disability and his functional loss or impairment was not fully considered during the VA examination.  See Veteran's substantive appeal dated January 2014.  However, the October 2011 VA examination report reflects that the examiner considered the Veteran's subjective complaints, including pain; documented ranges of motion testing, including the point at which pain affected the ranges of motion; and addressed whether there was functional loss and impact of the Veteran's residuals, fracture, odontoid, with degenerative changes.  The Board finds that the October 2011 examination is adequate because it enables VA to fully evaluate the severity of the Veteran's residuals, fracture, odontoid, with degenerative changes.  Accordingly, the duty to assist is also met.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In general, when an increase in the disability rating is at issue, it is the present level of a disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's residuals, fracture, odontoid, with degenerative changes (cervical spine disability) is currently assigned a 30 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5235 [vertebral fracture or dislocation].

The criteria for rating disabilities of the spine are listed under Diagnostic Codes 5235 to 5243.  The code for intervertebral disc syndrome (Diagnostic Code 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2015).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  

An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Any associated neurological abnormalities including, but not limited to, bowel or bladder impairment are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In June 2011, VA received the Veteran's claim for an increased rating.

A February 2011 VA treatment report notes the Veteran's complaints of tenderness to palpation, neck pain, and inability to move his neck.  He denied any radiating pain to his lower extremities; however, he reported numbness in his right and left hand.  He described that medication and rest alleviate symptoms.  The range of motion of his cervical spine was recorded as forward flexion to 30 degrees.  He had normal muscle strength.  Sensory testing showed decreased sensitivity to light to touch of the right hand.  

A March 2011 magnetic resonance imaging (MRI) of the cervical spine showed significant degenerative changes.  

The Veteran was afforded a VA examination in October 2011.  The examiner reviewed the claims file, interviewed the Veteran, and examined his cervical spine.  The Veteran reported neck pain, soreness, and sharp pain lasting from several hours to days.  He indicated that he has difficulty moving his head due to his neck pain. He described flare-ups of his cervical spine exacerbated by moving his neck quickly.  He indicated that he takes prescribed medication to treat his cervical spine pain.  The ranges of motion of his cervical spine were recorded as flexion to 17 degrees with pain at 17 degrees; extension to 5 degrees with pain at 5 degrees; left lateral flexion to 9 degrees with pain at 9 degrees; right lateral flexion to 14 degrees with pain at 14 degrees; left rotation to 21 degrees with pain at 21 degrees; and right rotation to 26 degrees with pain at 26 degrees.  After repetitive use, there was no change in ranges of motion.  There was no functional loss or functional impairment of the cervical spine.  

The October 2011 VA examiner found that the Veteran had localized tenderness or pain to palpation of the cervical spine.  There was no sensory loss, radiculopathy, or atrophy.  Reflexes were normal.  The examiner indicated that the Veteran did not have any incapacitating episodes over the past 12 months.  Muscle strength ranged from active against movement against gravity and active movement against some resistance.  There was x-ray evidence of degenerative changes of the cervical spine and vertebral fracture.  The Veteran uses a cane for ambulation.  The VA examiner opined that the Veteran's cervical spine impacts his ability to work, he reported that he is unable to turn his neck from side to side and lifting and twisting causes neck pain.  

In a June 2012 VA treatment record, the Veteran's ranges of motion of his cervical spine were recorded as flexion to 40 degrees; extension to 30 degrees with spams; left lateral flexion to 30 degrees; right lateral flexion to 30 degrees; left rotation to 30 degrees; and right rotation to 30 degrees .

The Veteran was afforded a VA examination in June 2014.  The June 2014 VA examiner reviewed the claims file, interviewed the Veteran, and examined his cervical spine.  The Veteran reported that his cervical spine disability had progressively worsened since his last VA examination.  The Veteran described flare-ups of his cervical spine exacerbated by pushing, pulling, or lifting.  The ranges of motion of his cervical spine were recorded as flexion to 9 degrees with pain at 9 degrees; extension to 9 degrees with pain at 9 degrees; left lateral flexion to 0 degrees with pain at 0 degrees; right lateral flexion to 14 degrees with pain at 0 degrees; left rotation to 10 degrees with pain at 0 degrees; and right rotation to 10 degrees with pain at 0 degrees.  After repetitive use, ranges of motion of his cervical spine were recorded as flexion to 13 degrees; extension to 9 degrees; left lateral flexion to 0 degrees; right lateral flexion to 14 degrees; left rotation to 14 degrees; and right rotation to 12 degrees.  There was functional loss and functional impairment of the cervical spine in terms of less movement than normal, more movement than normal, weakened movement, and pain on movement.  The examiner specifically indicated that "weakness, fatigue or incoordination does not significantly impact functional ability during flare-up or when joint is used repeatedly over a period of time.  Pain may likely moderately significantly impact functional ability during flare-ups or when joint is used repeatedly over a period of time."

The June 2014 VA examiner found that the Veteran had localized tenderness or pain to palpation of the cervical spine.  He had muscle spasm and guarding of the cervical spine resulting in abnormal gait or abnormal spinal contour.  There was no evidence of atrophy.  Muscle strength was active movement against some resistance.  Reflexes were hypoactive.  Sensory testing showed decreased sensitivity to light to touch of the right and left shoulder, forearm, hand, and fingers.  He had moderate radiculopathy of the lower, middle, and upper of the radicular group.  The examiner found that the Veteran had unfavorable ankylosis of the entire cervical spine.  The examiner indicated that the Veteran had incapacitating episodes having a total duration of at least six weeks during the past 12 months.  There was x-ray evidence of degenerative changes of the cervical spine and vertebral fracture.  The examiner diagnosed vertebral fracture and moderate degenerative joint disease of cervical spine.  The VA examiner opined that the Veteran's cervical spine impacts his ability to work.  The examiner explained that the "Veteran's current cervical spine condition may likely moderately impact physical and sedentary labor during flare-ups requiring any movement of neck resulting in pain, lack of coordination and fatigue."  

The Board finds that prior to June 4, 2014, a disability rating in excess of 30 percent is not warranted.  Here, the evidence reflects cervical spine pain, soreness, and tenderness on papillation.  Although, the Veteran complained of the inability to move his neck and reports of neck pain, he was able to achieve forward flexion of the cervical spine, at worst, to 17 degrees.  See VA examination report dated October 2011.  During this appeal period, the evidence of record does not indicate forward flexion of the cervical spine limited to 15 degrees or less, or favorable ankylosis of the cervical spine.  Id.  However, as the RO assigned a 30 percent disability rating, effective June 27, 2011, presumably for complaints of pain, the Board will not disturb the current 30 percent evaluation. 

Likewise, during this appeal period, there was no evidence of unfavorable ankylosis of the cervical spine, as required for a 40 percent rating.  Furthermore, the Veteran did not report, and the medical evidence does not suggest that his cervical spine symptoms resulted in incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period.  Furthermore, during the October 2011 VA examination, there was no functional loss or limitation of motion, to include upon repetitive use testing.  While the Veteran has consistently described neck pain and soreness, his pain does not rise to the level of the criteria for a rating in excess of 30 percent prior to June 4, 2014.  See Mitchell v. Shinseki 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  

Since June 4, 2014, the Board finds that the symptoms of the cervical spine most closely approximate the criteria for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243. Here, the evidence reflects cervical spine pain, soreness, weakness, limitation of motion, and tenderness.  During the June 2014 VA examination, the examiner indicated that the Veteran had functional loss and functional impairment of the cervical spine in terms of less movement than normal, more movement than normal, weakened movement, and pain on movement.  And, there was evidence of unfavorable ankylosis of the entire cervical spine, such symptomatology is reflected in the 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  

Since June 4, 2014, a rating in excess of 40 percent is not warranted.  During this appeal period, the Board acknowledges that the June 2014 VA examiner found that the Veteran had incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Notably, the Veteran's treatment records and examination reports show that there was no medical evidence of bed rest.  To that end, pursuant to Diagnosis Code 5243, a physician must require bed rest.  The Board finds that there is no evidence that a physician required bed rest for a duration of six weeks.  Thus, in the absence of evidence indicating that bed rest was required for a total duration of at least 6 weeks during the past 12 months.  The next higher rating, 60 percent, is not warranted on the basis of intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Furthermore, as to a higher rating, a 100 percent rating, throughout the appeal period, there has been no evidence unfavorable ankylosis of the entire spine, which is the requirement for the next higher percentage rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

In sum, the preponderance of the evidence is against the claim for a rating in excess of 30 percent for the service-connected cervical spine disability prior to June 4, 2014; there is no doubt to be resolved; and a higher initial rating is not warranted for that period.  The evidence supports a 40 percent rating since June 4, 2014.  It was during the June 4, 2014, VA examination that it was first factually ascertainable that the increase in severity had occurred for the Veteran's cervical spine disability.  Thus, the staged rating as set forth is appropriate.

The Board has also considered whether an increased rating is warranted due to neurological manifestations of the Veteran's cervical spine disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  During the June 2014 VA examination, the VA examiner found that the Veteran had moderate radiculopathy of the lower, middle, and upper of the radicular group.
However, service connection is in effect for paresthesia of the left and right upper extremities, separately effective August 27, 2011.  The October 2011 or June 2014 VA examiners did not mention any other neurologic abnormalities or findings related to the service-connected cervical spine disability.  Thus, the medical evidence of record does not show associated objective neurologic abnormalities, such as bowel or bladder impairment.  Therefore, a separate neurological disability rating is not warranted.

There is x-ray evidence of degenerative arthritis.  Arthritis is rated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Here, because the Veteran's cervical spine disability has been awarded a compensable disability rating under applicable diagnostic codes, a separate rating for arthritis under Diagnostic Code 5003 would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2015).

In evaluating the Veteran's cervical spine, the Board has considered the Veteran's own assertions which are generally credible and consistent with the medical record.  However, the Board finds that the lay assertions made in support of the Veteran's claim for a higher rating is not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating his cervical spine disability. See 38 C.F.R. § 3.159(a)(1) ; see also Bostain v. West, 11 Vet. App. 124, 127   (1998).  

III.  Additional Consideration

Consideration has been given regarding whether the schedular rating is inadequate for the Veteran's cervical spine symptomatology, requiring that the RO refer a claim to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).  Here, however, the rating criteria specifically address the Veteran's cervical spine disability.  It should also be pointed out that there is no showing that the Veteran's service-connected cervical spine disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  The symptoms of his cervical spine symptomatology have been accurately reflected by the schedular criteria.  The disability has not resulted in frequent hospitalizations or marked interference with employment.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by a service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating for residuals, fracture, odontoid, with degenerative changes, in excess of 30 percent prior to June 4, 2014, is denied.

Entitlement to a 40 percent rating, but no more, for residuals, fracture, odontoid, with degenerative changes since June 4, 2014, is allowed, subject to controlling regulations applicable to the payment of monetary benefits.



REMAND

As to the service-connected TBI claim, the medical evidence includes the Veteran's complaints of hearing loss, tinnitus, irritability, sleep impairment, headaches, and diagnosed psychiatric disorders, such as depressive disorder, not otherwise specified, and adjustment disorder with mild anxiety and derepressed mood.  See, e.g., VA treatment records dated July 2010, April 2011, and June 2011.  

During a June 2014 VA examination for TBI, the June 2014 VA examiner assessed the Veteran's cognitive impairments and concluded that he did not have any mental, physical, or neurological conditions attributable to his TBI.  The examiner failed to identify or discuss whether there were TBI symptoms attributable to his diagnosed psychiatric disorders or complaints of tinnitus and sleep impairment.  As the Veteran's complaints and diagnoses noted above, can be attributable to TBI and its associated dysfunctions, the Board finds that a new VA examination is necessary to adequately assess the Veteran's TBI.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise.).

The Veteran asserts that his bilateral hearing loss and tinnitus are related to his military service.  Alternatively, the Veteran contends that his hearing loss and tinnitus are due to his service-connected TBI.  See Veteran's notice of disagreement dated July 2014.  

An April 2014 VA audiological examination report shows a diagnosis of tinnitus and bilateral sensorineural hearing loss sufficient for VA compensation purposes. 38 C.F.R. § 3.385 (2015).  Furthermore, the April 2014 VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were not related to his military service.  The examiner's unfavorable opinions were based on the normal hearing sensitivity findings noted at service separation.  Notably, even when the regulatory requirements for a disability are not shown at separation, service connection may still be established through probative evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d).  Additionally, there is no opinion of record that addresses whether the Veteran's bilateral hearing loss and tinnitus are cause or aggravated by his service-connected TBI.  Therefore, an opinion is necessary. 

The Veteran claims that his left hip, left shoulder, and low back disabilities are due to his military service.  See Veteran's notice of disagreement dated April 2013.  In particular, he claims that his disabilities are related to an in-service automobile accident.  Alternately, he claims that his disabilities are due to his he service-connected cervical spine disability.  Id.

The Veteran's STRs records confirm that he was involved in an automobile accident and incurred a neck fracture requiring a halo cast for five weeks and convalescence for an additional three months.  See, e.g., STRs dated January 1977.  

VA medical records show that the Veteran has current diagnoses of degenerative joint disease of the left hip, degenerative joint disease of the left shoulder, and degenerative disc disease of the lumbar spine.  See, e.g., VA kinesiotherapy treatment record dated April 2011.  The Veteran has not been afforded a VA examination to determine the nature and etiology of these disabilities.  Therefore, a VA examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).   

Similarly, the Veteran claims that his acquired psychiatric disability is related to his in-service automobile accident; alternatively, he claims his disability is related to his service-connected TBI and cervical spine disability.  See Veteran's notice of disagreement dated July 2014.  The medical evidence of record documents diagnoses of a depressive disorder, not otherwise specified, and adjustment disorder with mild anxiety and derepressed mood.  See, e.g., VA treatment records dated February 2011 and April 2011.  The Veteran has not yet been afforded a VA examination to determine the nature and etiology of any psychiatric disorders.  Therefore, a VA examination is necessary to determine the existence and etiology of his psychiatric disorders.  See McLendon, 20 Vet. App. at 84.  

As to the claims of entitlement to TDIU, service connection for bilateral hearing loss and tinnitus, the Veteran has not received VCAA notice as to each of these issues.  Such notice is required upon remand.  See Overton v. Nicholson, 20 Vet. App. 427, 436 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA letter containing proper notice that specifically informs him of the evidentiary requirements for the claims of entitlement to TDIU and service connection for bilateral hearing loss and tinnitus.  

2.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  All such available documents should be associated with the claims file.

3.  Obtain records of treatment that the Veteran may have received at any VA health care facility since October 2012.  All such available documents should be associated with the claims file.

4.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current nature and severity of his TBI and any associated dysfunctions.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should specifically conduct an examination of the Veteran according to the TBI Protocol newly revised in 2009. 

The examiner should additionally determine the current severity of any and all such (1) cognitive; (2) behavioral/emotional (psychiatric); or (3) physical manifestations.  The examiner should specifically indicate which of those criteria is distinctly related to his TBI and which are distinctly related to his service connected headaches, to the best of his/her ability.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Obtain an opinion from a VA audiologist to determine the nature and etiology of the Veteran's bilateral hearing and tinnitus.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that bilateral hearing loss and/or tinnitus had its clinical onset during military service or is otherwise related to service.  

If not, is it at least as likely as not (50 percent probability or greater) that bilateral hearing loss and/or tinnitus, was caused or aggravated by his service-connected TBI.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The examiner must provide a rationale for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed disabilities of the left shoulder, left hip, and low back. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed disabilities of the left shoulder, left hip, and low back had their clinical onset during military service or are otherwise related to service, including the conceded in-service automobile accident.  

If not, is it at least as likely as not (50 percent probability or greater) ) that any currently diagnosed disabilities of the left shoulder, left hip, and low back, was caused or aggravated by his service-connected residuals, fracture, odontoid, with degenerative changes.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The examiner must provide a rationale for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found.

Then examiner should indicate whether it is at least as likely as not (50 percent probability or greater) had its onset in service, or is otherwise related to service, including the conceded in-service automobile accident.

If not, is it at least as likely as not (50 percent probability or greater) that any identified psychiatric disorder, was caused or aggravated by his service-connected TBI and/or cervical spine disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The examination report should include the complete rationale for all opinions expressed.  The examiner should provide a rationale for the opinions.  If the examiner is unable to provide an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

8.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


